DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  the term condition in line 5 should be in the plural form.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 10, 11, 20, 24, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hisanori (JPH078412A) in view of Zheng (CN108836155A).
As for claims 1, 6, 10 and 11, Hisanori discloses a drying apparatus comprising: a main body to introduce air from outside the main body into the main body and to discharge the air to the outside of the main body (25, fig. 1); a fan disposed at the main body to be rotated such that the air is introduced into the main body (34); a fan motor to rotate the fan (32); a bar fan disposed in the moving bar to be rotated such that the air is introduced into the moving bar; a bar fan motor to rotate the bar fan, a moving bar to introduce air from outside the moving bar and to discharge the air from the moving bar and to discharge the air from the moving bar (48, fig. 1); a bar fan disposed in the moving bar to be rotated such that the air is introduced into the moving bar (44, fig. 1); a bar fan motor to rotate the bar fan (48, fig. 1); and a controller configured to control the fan motor and the bar fan motor (15, 16, fig. 2, fan controller illustrated), wherein when at least one drying condition of a discharge position, an air volume, and a drying area of air is selected (11, 12, fig. 2, 12, 12, 20, 21, 13, 17, air volume determined fan setting), the controller is configured to operate at least one of the fan motor and the bar fan motor such that the air is discharged corresponding to the selected at least one drying condition (fig. 2, 12, 12, 20, 21, 13, 17, fan maintains set air volume determined by fan setting); further comprising: a first heater disposed at the main body to control a temperature of the discharging air at the main body (33, fig. 1); and a second heater disposed at the moving bar to control a temperature of the discharging air at the moving bar (47, fig. 1), wherein when the temperature of the discharging air of at least one of the main body and the moving bar is selected, the controller is configured to operate at least one of the first heater and the second heater such that the air is discharged according to the selected temperature from the at least one of the main body and the moving bar (15, fig. 2, [0012]); further comprising: a bar drive source to move the moving bar up and down along the main body, wherein the controller is configured to control the bar drive source such that the moving bar moves up and down along the main body according to the selected drying condition (17, fig. 2, control moves fan at set drying condition); wherein when an entire body drying is selected at the drying area of the at least one drying condition, the controller is configured to drive the bar drive source such that the moving bar moves up and down along the main body within a height range between a height of a preset highest end and a height of a preset lowest end [0022].
As for claims 20, 24, 25 and 28, Hisanori discloses a control method of a drying apparatus, the method comprising: determining by a controller whether at least one drying condition of a discharge position, a temperature, an air volume, and a drying area of discharging air is selected (20, 21, fig. 2, air volume); and operating at least one of a fan motor and a bar fan motor by the controller such that when the at least one drying condition is selected, the air is discharged from at least one of a main body and a moving bar corresponding to the selected at least one drying condition (17, fig. 2, control moves fan at set drying condition); wherein when the bar fan motor is operated, the method further comprises operating a bar drive source by the controller such that the moving bar moves up and down along the main body according to the selected drying condition (13, 14, bar moves up and down at set drying condition); wherein when an entire body drying is selected at the drying area of the at least one drying condition, moving the moving bar moves up and down along the main body by the controller within a height range between a height of a preset highest end and a height of a preset lowest end (17, [0022]); wherein when operating at least one of the fan motor and the bar fan motor, the method further comprises operating at least one of a first heater disposed at the main body and a second heater disposed at the moving bar by the controller such that the air is discharged by the main body and the moving bar corresponds to the selected discharge position and temperature (13, 15, fig. 2, bar moves up and down at set values).
Hisanori discloses the claimed invention except for a moving bar movably mounted to a front surface of the main body. Zheng teaches a moving bar movably mounted to a front surface of the main body (3, fig. 1) in order to provide an externally moving bar for easier location identification. Hisanori would benefit equally from providing an externally moving bar for easier location identification. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Hisanori with a moving bar movably mounted to a front surface of the main body as taught by Zheng in order to provide an externally moving bar for easier location identification.
Claims 2, 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hisanori in view of Zheng as applied to claims 1 and 20 above and further in view of Gonzalez (US 2018/0000216).
Hisanori discloses a manipulation panel disposed at the main body to receive a user' s manipulation command and to display the at least one drying condition (20, 21, fig. 2, airflow indicator), wherein the controller is configured to display the at least one drying condition of the discharge position, the air volume, and the drying area on the manipulation panel (20, 21, fig. 2, airflow volume indicated by LED); and discharge of the air corresponding to at least one of the main body and the moving bar (fig. 1); a drying condition (air volume); further comprising allowing the at least one drying condition of the discharge position, the temperature, the air volume, and the drying area to be displayed on a manipulation panel by the controller, and when at least one of the displayed drying condition is touched for a preset period of time, allowing the touched drying condition to be selected (fig. 2, any present period of time, even instantaneous) and the claimed invention except for when the displayed at least one drying condition is touched within a preset period of time, is configured to allow the touched at least one drying condition to be selected, or when the displayed at least one drying condition is not touched for the preset period of time, is configured to allow the displayed drying condition to be automatically selected. Gonzalez teaches when the displayed at least one drying condition is touched within a preset period of time, is configured to allow the touched at least one drying condition to be selected, or when the displayed at least one drying condition is not touched for the preset period of time, is configured to allow the displayed drying condition to be automatically selected (26, [0058]) in order to allow the user a time to select an object, but not delaying the process while awaiting the switch to be pushed. Hisanori would benefit equally from allowing the user a time to select an object, but not delaying the process while awaiting the switch to be pushed. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Hisanori with when the displayed at least one drying condition is touched within a preset period of time, is configured to allow the touched at least one drying condition to be selected, or when the displayed at least one drying condition is not touched for the preset period of time, is configured to allow the displayed drying condition to be automatically selected as taught by Gonzalez in order to allow the user a time to select an object, but not delaying the process while awaiting the switch to be pushed. 
Claims 3, 5, 8, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hisanori in view of Zheng as applied to claims 1, 6 and 20 above and further in view of Gadde (US 20220279985).
Hisanori discloses a manipulation panel disposed at the main body to receive a user' s manipulation command and display the at least one drying condition (11, 12, fig. 2, air volume) and the claimed invention except for a first sensor disposed at the main body to detect a presence of a user located in front of the main body, wherein when the first sensor detects the user for a preset period of time, the controller is configured to allow at least one of the temperature air volume, the discharge position, and the drying area which are preset to be automatically selected; wherein when a power button at the manipulation panel is touched, the controller is configured to allow at least one of the discharge position, the air volume, and the drying area which are preset to be automatically selected; detecting a user located in front of the main body by a first sensor; and turning on the drying apparatus by the controller when the first sensor detects the user for a preset period of time; further comprising allowing at least one of the discharge position, a temperature, the air volume, and the drying area which are preset to be automatically selected by the controller. Gadde teaches a first sensor disposed at the main body to detect a presence of a user located in front of the main body (claim 1), wherein when the first sensor detects the user for a preset period of time (claim 1, proximity sensor acts after some period of time, even if without delay), the controller is configured to allow at least one of the temperature air volume, the discharge position, and the drying area which are preset to be automatically selected ([0083], dry air volume); wherein when a power button at the manipulation panel is touched, the controller is configured to allow at least one of the discharge position, the air volume, and the drying area which are preset to be automatically selected ([0083], last sentence); detecting a user located in front of the main body by a first sensor [0007]; and turning on the drying apparatus by the controller when the first sensor detects the user for a preset period of time (claim 1, proximity sensor acts after some period of time, even if without delay); further comprising allowing at least one of the discharge position, a temperature, the air volume, and the drying area which are preset to be automatically selected by the controller [0083] in order to allow a unit to start operating automatically when a user is ready to be dried. Hisanori would benefit equally from allowing a unit to start operating automatically when a user is ready to be dried. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Hisanori with a first sensor disposed at the main body to detect a presence of a user located in front of the main body, wherein when the first sensor detects the user for a preset period of time, the controller is configured to allow at least one of the temperature air volume, the discharge position, and the drying area which are preset to be automatically selected; wherein when a power button at the manipulation panel is touched, the controller is configured to allow at least one of the discharge position, the air volume, and the drying area which are preset to be automatically selected as taught by Gadde in order to allow a unit to start operating automatically when a user is ready to be dried. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hisanori in view of Zheng as applied to claim 6 above and further in view of Duckworth (US 8,112,899).
Hisanori discloses the claimed invention except for when a preset drying time has elapsed after the discharge of the air the controller configured to stop operation of the fan motor. Duckworth teaches when a preset drying time has elapsed after the discharge of the air the controller configured to stop operation of the fan motor (claim 3) in order to automatically shut off the unit in the event a user has walked away. Hisanori would benefit equally from automatically shutting off the unit in the event a user has walked away. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Hisanori with when a preset drying time has elapsed after the discharge of the air the controller configured to stop operation of the fan motor as taught by Duckworth in order to automatically shut off the unit in the event a user has walked away. 

Allowable Subject Matter
Claims 29-32 are allowed.
Claims 9, 12-19, 26, 27 and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 9, 12-14, 16, 26 and 29 include allowable subject matter because there is a limited amount of prior art disclosing a bar that runs vertically up and down in any industry, much less the drying arts, with all of the limitations of independent claim 1. As such, art could not be found to disclose or teach a pressure of the air discharged by the moving bar is higher than a pressure of the air discharged from the main body; the upward/downward movement of the moving bar is repeated a preset number of times or for a preset period of time; wherein when a partial body drying is selected; wherein the upward/downward movement of the moving bar is repeated a preset number of times or for a preset period of time; a second sensor at a lower surface of the moving bar with all of the limitations of independent claim 1.
Claims 15 and 27 include allowable subject matter because prior art could not be found to disclose a floor drying function in a body dryer with all of the limitations of independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762